


110 HR 5185 IH: To extend the temporary suspension of duty on

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5185
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mrs. Maloney of New
			 York introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on
		  polytetramethylene ether glycol.
	
	
		1.Polytetramethylene ether
			 glycol
			(a)In
			 generalHeading 9902.02.98 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 polytetramethylene ether glycol) is amended by striking
			 12/31/2009 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
